      Case: 3:17-cv-00264-wmc Document #: 253 Filed: 11/23/18 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


ALINA BOYDEN and
SHANNON ANDREWS,

            Plaintiffs,

      v.                                  Case No. 17-CV-0264

STATE OF WISCONSIN DEPARTMENT
OF EMPLOYEE TRUST FUNDS, et al.,

            Defendants.


             STATEMENT ON PARTIAL TRANSCRIPT AND
                   ON THE ISSUES ON APPEAL


      Pursuant to Federal Rule of Appellate Procedure 10(b)(3), Defendants-

Appellants1 hereby offer this statement of the issues that they intend to

present on appeal.

      Defendants-Appellants intend to present all issues on which they did

not prevail that were addressed in the following motions and accompanying

briefs:


      1 Wisconsin Department of Employee Trust Funds; Robert J. Conlin, in his
individual and official capacity as Secretary of the Wisconsin Department of
Employee Trust Funds; Wisconsin Group Insurance Board; and Michael S. Farrell,
Stacey Rolston, Charles Grapentine, Waylon Hurlburt, Theodore Neitzke, J.P.
Wieske, Bob Ziegelbauer, Jennifer Stegall, Robert Wimmer, Herschel Day, and
Nancy Thompson, in their individual and official capacities as members of the
Wisconsin Group Insurance Board.
     Case: 3:17-cv-00264-wmc Document #: 253 Filed: 11/23/18 Page 2 of 3




           Defendants-Appellants’ motion to dismiss, at docket entry 28

            (granted in part and denied in part at docket entry 67);

           Defendants-Appellants’ motion for summary judgment, at docket

            entry 80 (granted in part and denied in part at docket entry 207);

           Defendants-Appellants’      supplemental    motion   for   summary

            judgment, at docket entry 141 (granted in part and denied in part

            at docket entry 207); and

           Plaintiffs’ motion for partial summary judgment, at docket entry

            95 (granted in part and denied in part at docket entry 207).

Since the district court resolved these motions without holding any

evidentiary hearings or oral argument, no transcript is necessary for

appellate review of the district court’s decisions at docket entries 67 and 207.

      Further, Defendants-Appellants hereby provide notice that they do not

intend to order a transcript of the damages trial in the district court.

Defendants-Appellants intend to raise only issues addressed in the motion to

dismiss and motions for summary judgment cited above. They do not intend

to raise any damages issues addressed at trial, and so the trial transcript is

not a relevant part of the record in this appeal.




                                        2
     Case: 3:17-cv-00264-wmc Document #: 253 Filed: 11/23/18 Page 3 of 3




     Dated this 23rd day of November, 2018.

                                   Respectfully submitted,

                                   BRAD D. SCHIMEL
                                   Wisconsin Attorney General

                                   s/ Steven C. Kilpatrick
                                   STEVEN C. KILPATRICK
                                   Assistant Attorney General
                                   State Bar #1025452

                                   COLIN T. ROTH
                                   Assistant Attorney General
                                   State Bar #1103985

                                   JODY J. SCHMELZER
                                   Assistant Attorney General
                                   State Bar #102779

                                   Attorneys for State Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1792 (SCK)
(608) 264-6219 (CTR)
(608) 266-3094 (JJS)
(608) 267-2223 (Fax)
kilpatricksc@doj.state.wi.us
rothct@doj.state.wi.us
schmelzerjj@doj.state.wi.us




                                     3
